UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-133624 WHERE FOOD COMES FROM, INC. (exact name of registrant as specified in its charter) Colorado 43-1802805 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 221 Wilcox, Suite A Castle Rock, CO 80104 (Address of principal executive offices, including zip code) Issuer's telephone number, including area code: (303) 895-3002 Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.
